Exhibit 10.26

 

 

AGREEMENT

 

On Lease

Entered into on the date mentioned below between:

 

 

Technologický Park Brno, a.s.

TECHNICKÁ 15, BRNO 616 00, CZECH REPUBLIC

 

 

And

FEI Czech Republic, s.r.o.

Podnikatelska 4, Brno 612 00

 

 

And

FEI Company (INC)

7451 Evergreen Parkway, Hillsboro, OR 97124

 

 

--------------------------------------------------------------------------------


 


CONTENTS

 

 

Article:

 

 

 

I

Subject of the Agreement

 

 

II

Duration and Term

 

 

III

Agreed Use

 

 

IV

Rent

 

 

V

Service Charge

 

 

VI

Payment Conditions

 

 

VII

Lessee’s Covenants

 

 

VIII

Lessor’s Covenants

 

 

IX

Alienation Provisions

 

 

X

Guarantee

 

 

XI

Entire Agreement and Modifications

 

 

XII

Dispute Resolution

 

 

XIII

Notices

 

 

XIV

Confidentiality

 

 

XV

Force Majeure

 

 

 

 

 

 

 

 

 

Appendices:

 

No. 1

Excerpts from the Commercial Register of the Parties to the Agreement

No. 2

Plans and Specifications of the Leased Premises including Fit Out Phase I

No. 3

Fit Out Phase II and the Business Process of the Lessee

No. 4

Estate Management Area, Building, Zone B and Shared Infrastructure Plan

No. 5

Geometric Plan of the Property, Deed of Title, Land Plots

NO. 6

BUILDING PERMIT

 

1

--------------------------------------------------------------------------------


 

Lease

 

Technologický Park Brno, a.s.

 

seated at:

Technická 15, Brno 616 00

represented by:

Pavel Kuba Bc. - Chairman of the Board of Directors, and

 

 

Ian Barnett - Member of the Board of Directors

identification No.:

 

48532215

tax identification No.:

291-48532215

bank connection:

 

HVB Bank Czech Republic a.s. , Lidicka 59 Brno 602 00

 

 

EURO account No. 1713284511/2700

 

 

CZK account No. 1713287501/2700

 

registered in the Commercial Register with the Regional Court in Brno in
division B, file No. 1034. Hereinafter referred to as “the Lessor”

And

FEI Czech Republic, s.r.o.

 

 

Seated at :

 

Podnikatelská 4, Brno 612 00

 

Represented by :

 

RNDr. Jiří Očadlík - Executive

 

 

 

RNDr. Petr Střelec - Executive

 

Identification No.:

 

46971629

 

 

Tax identification No.:

290-46971629

 

 

bank connection:

 

CZK Account:

373519029/0400

 

 

EURO Account

3429-15034/0400

 

registered in the Commercial Register with the Regional Court in Brno in
division C, file No. 7300. Hereinafter referred to as “the Lessee”

And

FEI Company (INC)

seated at:

 

7451 Evergreen Parkway, Hillsboro, OR 97124

represented by:

 

Stephen Loughlin, Chief Financial Officer

tax identification No.:

93-0621989

 

registered in the Companies Register of the State of Oregon, USA reference
number 101460 -17. Hereinafter referred to as the ‘GUARANTOR’

 

Excerpts from the Commercial Register of the Parties forms Appendix 1 of this
Agreement.

 

conclude the following Lease Agreement:

 

Definitions

 

In this Lease Agreement the following expressions shall have the following
meanings :

 

“Agreement” means this Agreement on Lease concluded between the Lessor, the
Lessee and the Guarantor;

 

“Agreement to Conclude a “Future Lease Agreement” means the Agreement to
Conclude a Future Lease Agreement entered into between the parties hereto on
18th February 2002;

 

Annual Rate of MUICP means the annual Rate of the Monetary Union Index of
Consumer Prices, which is published by Eurostat (the Statistical Office of the
European Communities in Luxemburg) on its official web site
www.europa.eu.int/en/comm/eurostat for each calendar month within the next
calendar month and which measures the change in the consumer prices in the
Euro-zone countries between the respective month and the same month of the
previous year, or the annual rate of an official index of consumer prices
replacing the Monetary Union Index of Consumer

 

2

--------------------------------------------------------------------------------


 

Prices, as the case may be. The report of Eurostat on Annual Rate of MUICP is
also monthly published on the official web site of Cesky statisticky urad.

 

“Associate Company” means any company within the FEI Company group being either
a direct or indirect subsidiary;

 

“Building” means the building owned by the Lessor on the territory of the Czech
Technology Park on the parcels No. 4674/7, 4679/8, 4682/9, 4683/26, 4683/34,
4683/37, 4683/38, 4683/39, 4795/2, 5617/15 (or any part thereof) registered with
the Cadastral Office in Brno for the cadastral area of Královo Pole municipality
of Brno and edged Blue on the plan attached as Appendix 5. Specification of the
Building and premises contained therein including Technical Equipment being the
integral part of the Building (except for the Fit Out Phase I) is included in
Appendix No. 2 hereof. The Building is currently registered as an uncompleted
construction on the Deed of Title which is attached hereto in Appendix No.5;

 

“Building Permit” means the effective approval permit(s) issued by the Planning
Authority in relation to the Specifications of the Leased Premises and the
Business Process for which the Leased Premises shall be used hereunder, which
confirms that the Lessor could construct the same. The Building Permit bearing
the effectiveness clause confirming that the Building Permit entered into effect
is attached hereto as Appendix No. 6 hereof;

 

“Building Management Charge” means such part of the Service Charge payable by
the Lessee to the Lessor in accordance with Article V, paragraph 5.1.2 hereof;

 

“Business Process” means the process operations of FEI as more particularly
specified in Appendix No. 3 hereto;

 

“Car Parking Space” means parking spaces situated on parts of the land plots No.
4683/4, 4683/10, 4683/11, 4683/12, 4683/36, 4684/4, 4684/5, 4685/1, 4795/1,
4799/1, 4800/10, 5617/3, 5617/5, 5617/6 cadastral territory Kralovo Pole,
municipality Brno as shown edged red on the plan in Appendix 2;

 

“Commencement Date” means the date of signature of this Agreement which shall
evidence the commencement of the Term as more particularly set out in paragraph
2.1 hereof;

 

“Compensation” means the amount of DEM 60,000

 

“Common Parts” mean all such parts of the Estate Management Area, as hereinafter
defined, which are not demised by the Lessor to the Lessee and which are not
demised and shall not be demised to any other third party and which are not
intended for demise to any third party and which are not and shall not be
occupied exclusively by the Lessor, as shown edged brown on the plan in the
Appendix 2 hereof;

 

“Czech Technology Park” means the territory of the Czech Technology Park in Brno
as it is defined in the territory plan as of 1995, as amended, which forms a
part of the plan of development of the City of Brno; such territory including
the parcels, buildings and connected infrastructure being owned, leased and/or
administered by Technologický Park Brno, a.s. or its legal successors;

 

“CZK Exchange Rate” means the official exchange rate between CZK and DEM, after
1.1.2002 between CZK and EURO, published by the Czech National Bank for the date
appropriate payment hereunder is due.

 

“DPH” means value added tax (in Czech “daň z přidané hodnoty “);

 

“Early Termination” means termination of this Agreement as referred to in
paragraph 2.1 hereof;

 

“Estate Management Area” means the area within the Czech Technology Park as it
is shown edged green on the plan set out in Appendix 4 hereto situated on the
land plots 4674/3, 4674/7, 4675/1, 4676/1, 4677/1, 4678/1, 4678/5, 4679/1,
4679/5, 4679/6, 4679/7, 4679/8, 4680/5, 4680/7, 4682/5, 4682/9, 4683/1, 4683/4,
4683/7, 4683/8, 4683/9, 4683/10,

 

3

--------------------------------------------------------------------------------


 

4683/11, 4683/12, 4683/26, 4683/27, 4683/34, 4683/35, 4683/36, 4683/37, 4683/38,
4683/39, 4684/4, 4684/5, 4685/1, 4686/1, 4794/4, 4795/1, 4795/2, 4799/1,
4800/10, 5617/3, 5617/5, 5617/6, 5617/9, 5617/15, 5624/1 recorded in the
ownership portfolio registered in the Real Estate Cadastre maintained by the
Cadastral Office in Brno for the cadastral area of Kralovo Pole, municipality of
Brno;

 

“Estate Management Charge” means such part of the Service Charge payable by the
Lessee to the Lessor in accordance with Article V, paragraph 5.1.3 hereof;

 

“Estate Management Costs” means all costs and expenses incurred by the Lessor in
relation to the provision of services for Common Parts and for the general
benefit of the Estate Management Area and the Czech Technology Park as set out
in Article V, paragraph 5.1.3 hereof;

 

“Fit Out Phase I” means the technical installations relating to the Business
Process of the Lessee which are installed within the Building by the Lessor,
specification of which is part of the Specifications as described in Appendix 2
hereof, the use of which by the Lessee is inter alia the subject of this
Agreement.

 

“Fit Out Phase II” means the technical installations relating to the Business
Process of the Lessee which will be installed within the Building by the Lessee
and which shall remain the property of the Lessee, the specification of which is
described in Appendix 3 hereof;

 


“FIT OUT RENT” MEANS RENT WHICH SHALL BE PAID BY THE LESSEE TO THE LESSOR FOR
THE USE OF THOSE ELEMENTS OF THE FIT OUT PHASE I AS MORE PARTICULARLY DESCRIBED
IN PARAGRAPH 4.2 HEREOF WHICH SHALL NOT BE THE SUBJECT OF THE ASSET TRANSFER
AGREEMENT TO BE CONCLUDED BETWEEN THE LESSEE AND THE LESSOR;

 

“Fit Out Works” means the fit out works to be undertaken by the Lessee for
installation of Fit Out Phase II described in Article I paragraph 1.6 of this
Agreement;

 

“Guarantor” means the guarantor who’s obligations as more particularly described
in article X. hereof FEI Company (INC) or any legal successor to FEI Company
(INC);

 

“Land Plots” means land plots (and any part thereof) as shown edged yellow on
the plan in Appendix 5;

(i) on which the Leased Premises shall be situated; and

(ii) to be used for access to the Leased Premises and operation thereof

 

“Latent Defect” means a significant defect of the Leased Premises resulting from
an original design or construction defect or used materials;

 

“Lease” means the legal relationship between the Lessor, and the Lessee pursuant
to this Agreement governing the use of the Leased Premises and Fit Out Phase I
hereunder commencing on the Commencement Date;

 

“Leased Premises” means the Building, the Car Parking Spaces and Service Yard
the use of which is inter alia the subject of this Agreement;

 

“Lessee” means lessee of the Leased Premises and Fit Out Phase I - FEI Czech
Republic, s.r.o. (or any legal successor to FEI Czech Republic, s.r.o.);

 

“Lessor” means lessor of the Leased Premises and Fit Out Phase I - Technologický
Park Brno, a.s. (or any successor in title to Technologický Park Brno, a.s.);

 

“Non-Exclusively Used Parts” means Common Parts, Property and Shared
Infrastructure, payment for non-exclusive use of which is included in the Rent
and the non-exclusive use of which is authorised and guaranteed by the Lessor to
the Lessee for the duration of the Term;

 

4

--------------------------------------------------------------------------------


 

“Occupancy Permit” means the occupation certificate(s) (in Czech kolaudační
rozhodnutí ) to be issued by the Planning Authority in respect of the Building,
Car Parking Spaces and the Service Yard confirming that the Building is
completed in accordance with the Building Permit and effective legal regulations
and that the Car Parking Space and the Service Yard are completed in accordance
with appropriate building permit(s) and effective legal regulations and that the
Building and the Car Parking Space and the Service Yard may be used for the
Business Process agreed herein.

 

“Planning Authority” means the civic construction department in the cadastral
area of Kralovo Pole in Brno which issued the Building Permit and the Temporary
Use Permit and which is competent to issue the Occupancy Permit;

 

“Property” means lots within the Estate Management Area under and adjacent to
the Building as shown in the geometric plan attached in Appendix no. 5. These
lots include in part or in whole lot no. 4674/3, 4674/7, 4675/1, 4676/1, 4677/1,
4678/1, 4678/5, 4679/1, 4679/5, 4679/6, 4679/7, 4679/8, 4680/5, 4680/7, 4682/5,
4682/9, 4683/1, 4683/4, 4683/7, 4683/8, 4683/9, 4683/10, 4683/11, 4683/12,
4683/26, 4683/27, 4683/34, 4683/35, 4683/36, 4683/37, 4683/38, 4683/39, 4684/4,
4684/5, 4685/1, 4686/1, 4794/4, 4795/1, 4795/2, 4799/1, 4800/10, 5617/3, 5617/5,
5617/6, 5617/9, 5617/15, 5624/1 recorded in the ownership portfolio registered
in the Real Estate Cadastre maintained by the Cadastral Office in Brno for the
cadastral area of Kralovo Pole, municipality of Brno;

 

“Proportionate Share” means such part of the Estate Management Charge herein
before defined and set out in Article V, paragraph 5.1.3 relating to costs
incurred by the Lessor in respect of the Czech Technology Park and equal in
percentage terms to the proportion represented by the total floor area of the
premises contained in the Building (which for the purposes hereof comprises of
8,600 m2) in relation to the total building floor area constructed at any given
time within the area of the whole Czech Technology Park which as of the
Commencement Date for the purposes hereof comprises of 22,250 m2;

 

“Related Costs” means such part of the Service Charge payable by the Lessee to
the Lessor as specified in Article V, paragraph 5.1.5 hereof;

 

“Rent”  means the financial obligation of the Lessee to pay to the Lessor for
the use of the Leased Premises in accordance with this Agreement as more fully
set out in Article IV. hereof;

 

“Service Charge” means all costs and expenses specified in Article V, hereof,
consisting of Building Management Charge, Estate Management Charge, Shared
Infrastructure Costs and Related Costs;

 

“Service Yard” means service yard situated on whole or part of the land plots
No. 4675/1, 4676/1, 4677/1, 4678/5, 4679/7, 4794/4, 4799/1, cadastral territory
Kralovo Pole, municipality Brno as shown edged orange on the plan in Appendix 2;

 

“Shared Infrastructure” means the main entrance to the Czech Technology Park,
the arrival road and any other infrastructure, which is used for the benefit of
the Estate Management Area as it is shown edged yellow in Appendix 4 hereto;

 

“Shared Infrastructure Costs” means the proportion of costs of maintenance of
the Shared Infrastructure incurred by the Lessor to be borne by the Lessee
equal, in percentage terms, to the proportion represented by the total floor
area of the premises contained in the Building as referred to herein above in
relation to the total building floor area constructed at any given time within
Zone B of the Czech Technology Park;

 

“Specifications” means the description and technical specification of the
Building and the Leased Premises constructed by the Lessor to be used for the
Business Process by the Lessee which includes the Fit-Out Phase I installed and
completed by the Lessor, such specifications being more particularly described
in Appendix 2 hereto;

 

5

--------------------------------------------------------------------------------


 

“Structure” means all structural framework of the Building, foundations, roof,
walls and columns, floor slabs, curtain walling system, external cladding, fire
escapes, entrance stairs, thresholds, internal stairways and corridors within
the Building;

 

“Technical Equipment” means all installations and equipment of a technical
nature within the Building and Common Parts of the Property which will not form
a part of the Lessee’s Fit Out Phase I and Fit-Out Phase II including but not
limited to all electrical, gas, water, heating, lighting, ventilation, plumbing
and sanitary installations and connections, communications, security and alarm,
fire protection and parking control systems and apparatus, all roof top plant
apparatus and equipment including air handling plant, boiler, distribution
conduits and ductwork, chiller and air conditioning units, lift and lift motor
apparatus and any distribution networks associated with such installations;


 


“TECHNOLOGY ASSET TRANSFER AGREEMENT” MEANS AN AGREEMENT TO BE ENTERED INTO
BETWEEN THE LESSOR AND THE LESSEE CONCERNING THE TRANSFER OF OWNERSHIP OF THOSE
ELEMENTS OF FIT OUT PHASE I WHICH COMPLY IN ALL RESPECT WITH THE QUALIFICATION
OF PROCESS TECHNOLOGY SET OUT IN INCOME TAX ACT NO.586/1992 AS AMENDED WHICH
SHALL BE CONCLUDED FOLLOWING COMPLETION OF FIT OUT PHASE I AND ITS CONNECTION TO
FIT OUT PHASE II AND HAND OVER TO THE LESSEE BY THE LESSOR;


 


“TECHNOLOGY ASSET TRANSFER PAYMENT” MEANS THE PAYMENT BY THE LESSEE TO THE
LESSOR FOR THE TRANSFER OF OWNERSHIP OF FIT OUT PHASE I TO BE PAID BY THE LESSEE
TO THE LESSOR UPON COMPLETION AND HAND OVER OF FIT OUT PHASE I BY EXECUTION OF
THE TECHNOLOGY ASSET TRANSFER AGREEMENT;

 

“Temporary Use Permit” means the consent or permit, as the case may be, which
was issued by the Planning Authority (in Czech Povolení, popřípadě Souhlas
k prozatímnímu užívání ke zkušebnímu provozu) in accordance with paragraph 84 of
The Construction Act No. 50/1976 which confirmed that the Lessee can occupy and
use the Building for the Business Process (including the installation and use of
the Fit Out Phase II), a certified copy of which was served by the Lessor upon
the Lessee and the GUARANTOR prior to execution of this Agreement;

 

“Term” means a fixed term for the duration of this Agreement as more
particularly defined in Article II, paragraph 2.1 hereof;

 

“Zone B” means the area within the Czech Technology Park shown edged pink on the
plan in Appendix 4 hereof.

 

 


I

Subject of the Agreement

 

1.1                                 The Lessor hereby confirms that it is the
sole owner of the Leased Premises and that it has the right to erect, complete,
use and lease the Leased Premises including the Technical Equipment for the
period of 10 (ten) consecutive years as the minimum commencing by the execution
hereof. The Lessor represents that the Leased Premises including Fit Out Phase I
comply with all statutory and departmental regulations in respect of the Leased
Premises and Fit Out Phase I and that the use of the Leased Premises and Fit Out
Phase I for the Business Process using inter alia Fit Out Phase II is subject to
the terms and conditions specified in the Temporary Use Permit prior to the
issue of the Occupancy Permit. The Lessor further confirms that it has full
legal rights to enter into this Agreement under the terms herein set forth.

 

1.2                                 The Lessee hereby confirms that it has full
legal rights to enter into this Agreement under the terms herein set forth. The
Lessee represents that Fit Out Phase I (if duly completed) and the Business
Process will comply with all statutory and departmental regulations using inter
alia Fit Out Phase II.

 

1.3                                 The Subject of the Agreement is the lease by
the Lessor and use by the Lessee of the Leased Premises including Technical
Equipment for the Business Process using inter alia Fit Out Phase I and Fit Out
Phase II subject to the terms and conditions set forth in this Agreement for the
duration of the Term.

 

6

--------------------------------------------------------------------------------


 

1.4                                The Leased Premises are leased in accordance
with the Specifications attached to this Agreement as Appendix 2 including
Technical Equipment.

 

1.5                                At the commencement of the Term the Lessor is
obliged to hand over to the Lessee the Leased Premises in a structurally,
functionally and hygienically suitable state for the Lessee’s occupation in
accordance with this Agreement. The said hand over shall be evidenced by a hand
over protocol signed by the duly authorised representatives of the Lessor and
the Lessee.

 

1.6                                 The Lessor agrees that Fit Out Phase II is
installed in the Building under the conditions specified in paragraph 3.7 below
and that it is used inter alia for the Business Process and confirms that the
Leased Premises are fully fit to be used for the Business Process using Fit Out
Phase II. It is however fully the obligation of the Lessee to install Fit Out
Phase II and to ensure that the Business Process using inter alia Fit Out Phase
I and Fit Out Phase II fully complies with all relevant and necessary statutory
consents and approvals and to ensure that the Business Process using inter alia
Fit Out Phase I (if duly completed by the Lessor) and Fit Out Phase II (if duly
completed by the Lessee) enables issue of the Occupancy Permit.

 

1.7                                 Within seven days of the Occupation Permit
entering into effect, the Lessor shall submit a complete application for
registration of the Building as a completed construction in the name of the
Lessor as an unrestricted owner in the Real Estate Cadastre. Within seven days
upon the Building being registered in the Real Estate Cadastre in the name of
the Lessor as an unrestricted owner the Lessor shall submit an Ownership Deed
(in Czech List Vlastnictví), evidencing that fact, with the Lessee.

 

 

II.


DURATION AND TERM OF THE LEASE

 

2.1                                 This Lease is concluded for a definite fixed
period of time which shall be 10 consecutive years commencing on the date of
signature of this Agreement. The Lessee shall have the right to terminate this
Agreement at the expiry of the fifth year of the Term (hereinafter referred to
as “Early Termination”) by serving no less than twelve months prior written
notice upon the Lessor and upon payment of a penalty sum amounting to DEM
4,219,691. The Lessee shall fully comply and discharge all undisputed (acting
reasonably in all circumstances) financial liabilities arising from this
Agreement by the effective termination date. For these purposes the Lessor and
the Lessee undertake to confirm no later than 45 days prior to the effective
termination date a schedule of financial liabilities due by either party by the
effective termination date.

 

2.1.1                        All other liabilities of the Lessee arising from
this Agreement including the removal of those elements of Fit Out Phase I marked
on the schedule in Appendix 2, as the case may be, and Fit Out Phase II and all
other repair and maintenance obligations of the Lessee as set out in this
Agreement shall be fully discharged by the effective termination date.

 

2.1.2                        Failure of the Lessee to comply with the
obligations mentioned in 2.1.1 shall result in a contractual penalty payable by
the Lessee to the Lessor in the amount of DEM 5,000 for every day of delay
beyond the prescribed time limits set out in article 2.1.1 to a total maximum
amount of DEM 600,000. Defects of the Leased Premises of a minor character which
are to be removed by the Lessee not removed within such a period shall not be a
reason for application of the contractual penalty.

 

2.2                                 This Agreement shall terminate when the Term
of this Agreement elapses or under terms and conditions stated herein.

 

2.3                                 Without prejudice to the generality of the
foregoing or to its statutory rights, the Lessor may terminate this Agreement by
a written notice given one month in advance provided:

 

2.3.1                                                the Lessee does not fulfil
its obligations under this Agreement, however, the Lessee may remedy any

7

--------------------------------------------------------------------------------


 

breach within 45 days from the Lessor’s appeal notice to remedy such breach;

 

2.3.2                                                the Lessee does not duly
and timely pay the Rent, the Fit Out Rent the Service Charge or any other
financial obligation due under this Agreement for at least one month from the
due payment date and further unreasonably withholds such payments; or

 

2.3.3                                                the Lessee uses the Leased
Premises for any illegal purposes or for any purpose other than that stated in
Article III hereof despite being notified thereon by the Lessor;

 

(i)                                     Without prejudice to the generality of
the foregoing or to its statutory rights, the Lessee may withdraw from this
Agreement (taking effect by delivery of the withdrawal notice to the Lessor) in
casethe Leased Premises or the Property (or any part thereof that is material to
the Lessee´s operation) shall become substantially unusable for the Business
Process set out herein (“Situation”) to the extent it is not caused by failure
of the Lessee and such Situation is not remedied within 45 days upon
notification thereof to the Lessor by the Lessee;

(ii)                                  the Lessor materially breaches any of its
obligations stipulated herein and such breach is not remedied by the Lessor
within 45 days of the delivery of a notice thereof by the Lessee to the Lessor;

 

2.4.1                                                In case the Situation
mentioned in 2.4 (i) occurs and the Lessor fails to remedy and remove any
defects for which it is liable within 45 days or in the event of an emergency
within a reasonable period of time from receipt of the Lessee’s notice, the
Lessor irrevocably agrees that the Lessee may remedy and remove such defects on
behalf of the Lessor (and gives hereby a Power of Attorney to the Lessee for any
acts connected therewith) provided that the Lessee notifies the Lessor of its
intention to do that in writing (“Notification to Remedy”). The Lessor
undertakes that it will compensate the Lessee for any reasonable expenses and
costs incurred by the Lessee connected with the remedy and removal. The
authorisation of the Lessee mentioned in this paragraph may in no event be
construed as the Lessee’s obligation. If a Notification of Remedy by the Lessee
is delivered to the Lessor the Lessee will be deemed to have waived any
termination rights and may not withdraw from this Agreement and will further be
obliged to complete the necessary remedy.

 

2.5                                 Without prejudice to the generality of the
foregoing or to their respective statutory rights both the Lessor and the Lessee
shall have the right to terminate this Agreement if for any reason the Occupancy
Permit has not been issued confirming that the Leased Premises may be used for
the Business Process by the time 12 months have expired from the Commencement
Date.

 

2.6                                 The Lessee expressly confirms and agrees
that the Lessee’s right to terminate this Agreement upon any change in ownership
of the Building in accordance with Section 680 paragraph 3 of Act No. 40/1964
Coll., the Civil Code, as amended, Act No. 47/1992 shall not be exercised so
long as the new owner is a corporate entity of reputable character and
sufficient financial standing and not a direct or indirect competitor of the
Lessee, all of which is in the opinion of the Lessee, acting reasonably in all
circumstances.

 

2.7                                 Lessee shall further have the right to
terminate this Agreement by giving a notice with three month notice period in
case, as a consequence of Force Majeure the Lessee loses the qualification for
using the Leased Premises for the Business Process.

 

 

III.

Agreed Use

 

3.1                                 The Leased Premises shall be used for the
Business Process and further stated:

 

3.1.1                        part of the Leased Premises for the development and
production of electron microscopes and any

 

8

--------------------------------------------------------------------------------


 

activities associated therewith (see Appendix No.3);

 

3.1.2                        part of the Leased Premises as offices and
following the date upon which the effective Occupancy Permit enters into effect
as the place of seat of the Lessee (see Appendix No.3)

 

3.2                                 As soon as practically possible following
execution of this Agreement the Parties undertake to co-operate with each other
so that the Lessor may processes and submit a complete application for the issue
of the Occupancy Permit (in Czech Kolaudacni Rozhodnuti) under the conditions
more particularly set out in the following procedure:

 

3.2.1                        The Lessee undertakes to complete the Fit Out Phase
II and provide the Lessor and competent state authorities with information and
co-operation regarding the Business Process to be undertaken within the Leased
Premises, however only to the extent;

(i)                                     it is necessary under law for the issue
of the Occupancy Permit; and

(ii)                                  it is necessary in order to fulfil the
Subject of the Agreement set out in Article I hereunder

 

3.2.2                        Once the matters necessary for submission of the
application for the Occupancy Permit have been completed, the Lessor shall
submit an application for the issue of the Occupancy Permit with the Planning
Authority as expeditiously as reasonably possible.

 

3.2.3                       In case any issue preventing the issue of the
Occupancy Permit relating to any defect of any element of the Leased Premises
including the Fit Out Phase I or any defect in element of the Specifications is
identified it is considered to be a failure by the Lessor taking into
consideration obligations of the Lessor mentioned in Article 2 of the Agreement
to Conclude a Future Lease Agreement to the extent it is not caused by any
failure of the Lessee taking in into consideration obligations of the Lessee
mentioned in Article 2 of the Agreement to Conclude a Future Lease Agreement and
the Lessor undertakes to remedy any such issue without undue delay at its own
cost. In case the issue of the Occupancy Permit is prevented due to any issue
related to the Business Process using also Fit Out Phase II it is considered to
be a failure by the Lessee taking into consideration obligations of the Lessee
mentioned in Article 2 of the Agreement to Conclude a Future Lease Agreement to
the extent it is not caused by any failure of the Lessor taking into
consideration obligations of the Lessor mentioned in Article 2 of the Agreement
to Conclude a Future Lease Agreement and the Lessee undertakes to remedy any
such issue without undue delay at its own cost.

 

3.2.4                        Upon receipt of the Occupancy Permit, the Lessor
shall serve notice upon the Lessee and the GUARANTOR together with a certified
copy of the Occupancy Permit.

 

3.3                                 If, for any reason, the Occupancy Permit in
respect of the Leased Premises is not issued or is issued but does not come into
effect by the time 12 months have expired from the date of signature of this
Agreement or the effective Occupancy Permit contains restrictions or conditions
which would have a material impact on the Business Process then the parties
hereby undertake to discuss in good faith any possible means of resolving any
issues;

(i)                                     preventing the entering into effect of
the Occupancy Permit, or

(ii)                                  necessary to resolve any matter which
would impact materially upon the Business Process,

the duration of such discussions in any event not to exceed 30 days from the
expiry of the initial period of 12 months. The same applies in case the
Occupancy Permit is not issued within 12 months upon the execution hereof.

 

3.4                                 In the event that the parties are unable to
reach any agreement or resolution on any issue mentioned in paragraph 3.3 above
within the time limits provided then, upon expiry of such time limit, either
party shall at any time thereafter be entitled to terminate this Agreement by
serving written notice upon the other. Such notice of

 

9

--------------------------------------------------------------------------------


 

termination shall be effective on the date of delivery of the same. In case the
Occupancy Permit is not issued due to failures on part of the Lessor the Lessor
shall pay to the Lessee, under the request of the Lessee, a contractual penalty
in the amount of DEM 2,250,000 . In case the Occupancy Permit is not issued due
to failures on part of the Lessee the Lessee shall pay to the Lessor, under the
request of the Lessor, a contractual penalty in the amount of DEM 2,250,000 .

 

3.5                                The Lessor hereby grants to the Lessee also a
non-exclusive right to use the Non-Exclusively Used Parts for the Term, as
necessary to use and enjoy the Leased Premises.

 

3.6                                 The Lessee shall use the Leased Premises for
the Business Process in a manner which shall not cause disturbance to other
occupiers of the Czech Technology Park or to adjacent and neighbouring owners
and occupiers. Nevertheless, the Lessee shall be fully entitled to carry out its
Business Process in compliance with statutory regulation parameters set out in
any applicable permit approvals.

 

3.7                                 The Lessee is obliged to remove those
elements of Fit Out Phase II marked on the schedule in Appendix 2 at the
termination of the Lease and hand over the Leased Premises to the Lessor in a
duly renovated condition having made good any damage to the Leased Premises
caused by the aforesaid removal.

 

 

IV

Rent

 

4.1                                 For the first year of the Term of the Lease
the Lessee shall pay to the Lessor the annual Rent amount of 2,009,661 DEM
(German Marks), or EURO equivalent at the official exchange rate for the use of
the Leased Premises. In the event that TPB transfers its ownership right of any
part of the Leased Premises then it shall be obliged to secure that FEI will not
be required to make additional payments for the use of such parts to any such
transferee and if FEI is required to do so then the Rent will be automatically
reduced by the amount corresponding to the additional payment(s).

 

4.2                                 For the use of those elements of the Fit Out
Phase I not subject to the Technology Asset Transfer Agreement the Lessee shall
pay to the Lessor the Fit Out Rent in the amount of 1,214,535 DEM (German Marks)
to be invoiced by the Lessor to the Lessee following confirmation of final costs
at completion and hand over, or EURO equivalent at the official exchange rate.

 

4.3                                At the beginning of the second year of the
Term and at the beginning of every year thereafter until the expiry or sooner
termination of the Term the preceding year’s Rent shall be subject to an annual
increase according to the annual German General Index of Consumer
Prices/EUROLAND inflation if EURO payment according to the Annual Rate of MUICP
published for December of the preceding calendar year and the Lessee shall pay
such increased amounts to the Lessor.

 

 

V.

Service Charge

 

5.1                               In addition to the Rent, the Lessee shall be
required to pay a Service Charge set out in this Article, including but not
limited to the following:

 

5.1.1        All costs and expenses relating exclusively to the Lessee’s
occupation of the Leased Premises incurred and paid for the Lessee by the Lessor
including, but not limited to the following :

(I)                                    heating charges,

(II)                                water and sewage charges,

(III)                            electricity charges,

(IV)                            gas charges,

(V)                                garbage disposal.

 

10

--------------------------------------------------------------------------------


 

All such costs shall be recharged to the Lessee by the Lessor (excluding any
costs and expenses incurred directly by the Lessee).

 

5.1.2                        A Building Management Charge representing 100 % of
the costs incurred by the Lessor in respect of maintaining, repairing and
servicing the Building, its Structure and Technical Equipment as more
particularly set out in Article VIII, paragraph 8.3 hereof.

 

5.1.3                        An Estate Management Charge representing a
Proportionate Share of the costs incurred by the Lessor in respect of the Czech
Technology Park, in so far as these are not already included in any payment to
be done by any lessee within the Czech Technology Park, and 100% of the costs
incurred by the Lessor in respect of the Estate Management Area in so far as
these are not already included in the Proportionate Share of the costs; double
counting of the same costs (or any part thereof) is strictly prohibited,
including but not limited to the cost of providing the following services:

 

(I)                                    inspecting, maintaining, repairing,
renewing, cleaning, emptying and replacing and keeping in a reasonably neat and
tidy condition, the roads, pathways, car parking areas and loading bays
including winter cleaning as necessary, snow removal and gritting and all
conducting media and any other pipes, sewers, drains, conduits, cables and wires
from time to time within and serving the Estate Management Area and the external
Common Parts together with any private roads, sewers and drains or any of them
intended for adoption until the same shall be adopted by the relevant authority
and any associated costs shall include any fees or charges imposed by such
authority in connection therewith with the exception of any fines or penalties
the liability for which has been caused by the Lessor;

 

(II)                                inspecting, maintaining and keeping in such
reasonably neat and tidy condition, including cutting of grass and maintenance
of trees and shrubs, all landscaped areas within the Estate Management Area
including planting and renewing all turf, trees, shrubs and plants as necessary
to maintain an acceptable level of landscape provision;

 

(III)                            providing and maintaining the entrance,
directional and corporate signage and keeping neat and tidy notice boards
providing details of the tenants of the Czech Technology Park and such other
information as the Lessor may in its discretion deem appropriate. The said signs
are to be placed at the entrance to the Czech Technology Park and at any other
suitable location within the Czech Technology Park and any other location as
deemed by the Lessor to be beneficial to the occupiers of the Czech Technology
Park;

 

(IV)                            in the interest of good estate management,
maintaining, cleaning decorating and repairing buildings and/or structures
comprising the Common Parts including constructing and fitting out such
buildings or facilities as the Lessor may in its discretion deem necessary for
the purpose and for the general benefit of the Estate Management Area;

 

(V)                                constructing, equipping and staffing a
reception and security service for the benefit of the Czech Technology Park,
however only after prior written approval of the Lessee which shall not be
unreasonably withheld, contract security, CCTV and security road barriers if
deemed necessary;

 

(VI)                            providing lighting for the Common Parts;

 

(VII)                        the carrying out of such other services or works in
connection with the Czech Technology Park which are in the interests of good
estate management of the Estate Management Area and for the benefit of the
Lessee. The costs of any consultants, surveyors, accountants and lawyers
properly and reasonably employed by the Lessor or its agents will only be
included into the Estate

 

11

--------------------------------------------------------------------------------


 

Management Charge after prior written approval of the Lessee which shall not be
unreasonably withheld;

 

(VIII)                    the payment of all water and/or drainage charges,
insofar as these are not already borne by the Lessee in accordance with
sub-paragraph 5.1.1(II) above;

 

(IX)                           insuring the Estate Management Area as more
particularly set out in Article VIII, paragraph 8.6 hereof.

 

5.1.4                        Shared Infrastructure Costs, insofar as these are
not already borne by the Lessee in accordance with sub-paragraph 5.1.3 above.

 

5.1.5                        Costs incurred by the Lessor related to the
ownership, operation and administration of the Leased Premises and the Property
(the Related Costs) including:

 

(I)                                    insurance of the Leased Premises,
Structure, Technical Equipment and associated infrastructure within the Estate
Management Area and Common Parts of the Property together with Public Liability
insurance cover for damages to health and property of third persons in respect
of the same;

(II)                                real property taxes,

 

5.1.6                        Management administration fees charged at 4% of the
reconciled total of the Service Charge and any other costs applicable under this
Article V.

 

5.2                                 For the purposes of this Article V, the
Lessor shall use all reasonable endeavours to ensure that all the costs to borne
by the Lessee under the Service Charge shall wherever possible be at competitive
prices and that all such expenditure shall be reasonably necessary for the
purposes of good estate management and further that;

(i)                                     the Lessee shall not be obliged to pay
any sums incurred or imposed upon the Lessor by way of penalties as a result of
any breach of the Lessor’s obligations under any of the trade contracts entered
into for performance of the services set out in preceding clauses 5.1.2 and
5.1.3;

(ii)                                  unless as a direct result of the actions
of the Lessee, the Lessee shall not be obliged to pay for performance of any
obligations stipulated by the Occupancy Permit. This does not apply in case of
costs of testing, examination and approval of the Business Process; or

(iii)                               the Lessee shall bear no costs of any change
of ownership or right to use the Land Plots or any part thereof during the Term
or incurred in connection therewith.

 

5.3                                 The Service Charge does not include
telephone charges. In the event that the Lessee shall use the Lessor’s telephone
lines allocated to it by the Lessor from any central switchboard equipment owned
or operated by the Lessor (excluding the Lessor’s private phone lines), after
the end of each calendar month and based on local switchboard data the Lessor
shall issue to the Lessee an invoice for telecommunication fees equal to the
actual costs. The Lessor also reserves the right to assign the operation of the
local switch board to any third person under the terms and conditions set forth
in this paragraph.

 

5.4                                 The Lessee shall not be liable nor shall pay
any sum for any Latent Defect of the Leased Premises to the extent successfully
covered by the quality guarantee (see art. 8.8 hereof).

 

 

VI


PAYMENT CONDITIONS

 

6.1                                 The Rent shall be paid in advance in regular
and equal calendar quarterly instalments. Such instalments shall be paid by the
Lessee on the Twenty fifth (25th) day of the month prior to each calendar
quarter of the Term. If the commencement of the Term, effective upon signature
of this Agreement, is not the first day of a calendar quarter

 

12

--------------------------------------------------------------------------------


 

the first payment of Rent shall be adjusted pro rata on a per diem basis in
respect of the period from the date of signing until the beginning of the next
calendar quarter. Rent for the fraction of a calendar quarter at the end of the
Term shall be adjusted pro rata on a per diem basis and paid to cover for the
period from the beginning of the last calendar quarter up to the end of the
Term.

 

6.2                                 The Fit-Out Rent and Technology Asset
Transfer Payment shall each be paid in one instalment calculated in the
following manner within 14 days of receipt by the Lessee of an invoice submitted
by the Lessor:

 

(I) The Fit Out Rent total shall be calculated following confirmation of the
overall capital costs the of the Fit Out Phase I, as confirmed between the
technical representatives of the Lessor and the Lessee on open book accounting
principles, including any associated professional fees in respect of those
elements not subject to the Technology Asset Transfer Agreement

 

(II) The Technology Asset Transfer Payment shall be calculated following
confirmation of the overall capital costs the of the Fit Out Phase I, as
confirmed between the technical representatives of the Lessor and the Lessee on
open book accounting principles, including any associated professional fees in
respect of those elements subject to the Technology Asset Transfer Agreement

 

6.3                                 The Lessor shall estimate the Service Charge
yearly in advance taking all reasonable care and due diligence and the Lessee
shall pay such estimated amount in Czech Crowns to the Lessor’s CZK bank account
as specified on the first page hereof, or such other bank account as may be
notified in writing by the Lessor to the Lessee, in four equal instalments at
the same times and in the same manner as the Rent. At the end of each elapsed
calendar quarter of the Term and at the end of the Term the Lessor shall
calculate the actual operating costs to be borne by the Lessee partially or
wholly hereunder in such a calendar quarter or its part, make an account of the
amount of advance payment for the Service Charge paid by the Lessee for such a
calendar quarter or its part, and amount of the mentioned costs and shall
deliver such account to the Lessee within one month of the end of the
appropriate calendar quarter of the Term and one month from the end of the Term
and at the same time shall issue to the Lessee a reconciliation invoice advising
of any overpayment or underpayment. Any credit balance in favour of the Lessee
shall be re-paid to the Lessee by the Lessor within 14 days from the date of the
reconciliation invoice. Any underpayment will be payable by the Lessee to the
Lessor within 14 days of the Lessee’s receipt of the reconciliation invoice. All
costs to be paid by the Lessee under Article V through the Service Charge shall
be upon the Lessee’s request reviewed by the Lessee. The Lessor shall within 14
days, upon the Lessee’s request, provide to the Lessee copies of invoices,
tenders for work and any other documentation relevant to and in support of the
said calculation of actual operating costs. In case the Lessee indicates any
payment for any service calculated in the account to be disputed or not
sufficiently evidenced (acting reasonably in all circumstances) the Lessee may
withhold payment due for such service (also from the instalment for Service
Charge any time thereafter due) until such issue is duly evidenced or agreement
on its amount is reached between the parties. In such case the Lessor may
terminate the provision of such a service, payment for which is indicated by the
Lessee as disputed or not sufficiently evidenced, and if the Lessor proceeds
this way it shall notify such fact to the Lessee immediately in writing. Once
the Lessor terminated the providing of such service:

(i)                                    it may no longer provide such service to
the Lessee nor with respect to the Lessee; and

(ii)                                 the Lessee may secure providing such
service by any third party but for the avoidance of doubt the responsibility for
providing communal services for the Czech Technology Park will always remain
with the Lessor; and

(iii)                              the Lessee will not be obliged to pay to the
Lessor any sum with respect to such termination of the providing of such a
service nor for any costs or damage incurred by the Lessor in connection
therewith.

(iv)          The Lessor shall in such circumstances not be held liable by the
Lessee for any loss or damage incurred by the Lessee as a consequence of the
termination of the provision of any such service and furthermore the Lessee
shall not rely upon the non provision of any such service terminated hereunder
as a reason to claim any breach of duty of the Lessor or rely on the non
provision of any such service terminated hereunder as a reason to exercise any
rights of termination which the Lessee may have under

 

13

--------------------------------------------------------------------------------


 

this Agreement or under law.

 

6.4                                 All payments of the Rent and any other
monies due under this Agreement are to be made to the Lessor’s bank account as
specified on the first page hereof or such other bank account as may be notified
in writing by the Lessor to the Lessee 10 business days before payment is due.
All such payments are deemed to have been made only when received into such bank
account.

 

6.5                                 The parties hereto have agreed that if the
Lessee fails to pay the Rent, Service Charge or Related Costs or any other
financial obligation due under this Agreement when due then any such outstanding
amount shall bear delay interest equal to 4% per annum above the three month
EURIBOR interest rate as published from time to time by the European Central
Bank for the relevant date when such payment became due. The said penalty
interest shall be charged at a daily rate on all amounts outstanding until the
same are paid in full including the payment of all interest thereon.

 

6.6                               All figures in respect of the Rent, Fit Out
Rent, Service Charge and any other payments due under this Agreement are
exclusive of DPH which shall be charged separately and paid by the Lessee to the
Lessor against a tax invoice issued by the Lessor. The Lessee shall not take
voluntarily any steps that may lead to cancellation of the Lessee being
registered as a DPH tax payer.

 

6.7           Notwithstanding anything to the contrary contained in this
Agreement the Lessor shall deliver to the Lessee an appropriate invoice (or tax
invoice, as the case may be) with bank account payment details in regard to any
payment to be made by the Lessee under this Agreement.

 

6.8                                 All invoices issued by the Lessor in
accordance with this Agreement shall be payable not later than 14 days from
their receipt by the Lessee if not otherwise stated in this Agreement or longer
period of time is stated on the particular invoice. In case any invoice is not
delivered to the Lessee within the mentioned period of time, period for payment
appropriately extends.

 

 

VII

Lessee’s Covenants

 

In addition to the other obligations of the Lessee set forth in this Agreement,
the Lessee hereby covenants that it shall throughout the Term comply with the
following:

 

7.1                                 To pay the Rent, Fit Out Rent and Service
Charge and any other payments provided for in this Agreement in the amounts on
the date and in the manner as set out herein.

 

7.2                                 To use the Leased Premises for the Business
Process in accordance with the provisions of Article III hereof and in
compliance with the Building Permit, the Temporary Use Permit and the Occupancy
Permit and not to change such use without the prior written consent of the
Lessor which may not be unreasonably withheld.

 

7.3                                 To arrange for direct supply of the services
set out in Article V, paragraph 5.1.1 herein at the commencement of the Term and
to arrange for independent meters in the name of the Lessee in direct contract
with the relevant utility companies or such other suppliers as appropriate which
shall be a condition for the Lessee being continuously supplied with the said
services within the Leased Premises. The Lessee accepts that supply of
telecommunications services is subject to the conditions specified in Article V,
paragraph 5.3 of this Agreement.

 

7.4                                 To treat the Leased Premises with reasonable
care.

 

7.5                                 To the extent it is not an obligation of the
Lessor to keep the Leased Premises and all its accessories including

 

14

--------------------------------------------------------------------------------


 

Lessor’s fixtures and fittings and all exclusive means of escape therefrom in
case of fire or other emergency and conducting media forming part of and serving
exclusively the Leased Premises in good and substantial repair and condition and
well and substantially amended, renewed and maintained, decorated and cleaned.
The Lessee shall be responsible at its own cost for maintenance, repair,
cleaning and redecoration of the internal elements of the Leased Premises
including but not limited to internal plaster finishes to the walls and columns,
decorative coatings, all internal and entrance doors, trunking conduits,
suspended ceiling systems, floor screeds and coverings, raised flooring systems,
internal elements of the cladding system. Such maintenance and repair shall
include cleaning, redecorating, repairing and maintaining the aforementioned
items and periodic replacement of damaged and malfunctioning elements and as
often as may be necessary to renew any of the Lessor’s fixtures and fittings in
the Leased Premises or substitute new ones of equivalent quality and value to
the Lessor’s reasonable satisfaction in the event of damage to or destruction of
the said fixtures and fittings.

 

7.6                                Any defects attributable to Lessee’s
operation which are to be removed by the Lessee hereunder shall be removed
within 45 days after any notice from the Lessor (or immediately in case of
emergency). In case the Lessee fails to comply with the requirements of any such
notice the Lessor or its agents may enter the Leased Premises after prior
written notice 5 business days in advance (or immediately in case of emergency)
to execute such repairs and the cost thereof (including any surveyor’s fees)
shall be repaid by the Lessee to the Lessor on demand.

 

7.7                                Notwithstanding the foregoing, the Lessee
shall be responsible for any damage to the Leased Premises caused by the Lessee,
its personnel, and any person for which the Lessee is proven liable under this
Agreement (however not if by the Lessor, its personnel, visitors, customers,
suppliers, contractors etc.), or by objects installed by the Lessee within the
Leased Premises either covered or not covered by the Lessee’s insurance, and for
any other damage not covered by such insurance. The Lessee shall be required to
arrange for the repair of such damages at its own cost. In the event the Lessee
does not do so within 1 month from the date such damage has occurred, the Lessor
may arrange for such repairs at the Lessee’s expense. The Lessee undertakes to
notify the Lessor of all damage, however caused, to the Leased Premises of which
it is aware or ought reasonably to be aware without undue delay.

 

7.8                                Notwithstanding 1.6, not to carry out any
modifications or alterations to the Leased Premises nor to carry out works of
any nature affecting or intruding into the Structure of the Leased Premises
without the Lessor’s prior written consent which shall not be unreasonably
withheld. All such approved modifications or alterations shall be carried out at
the Lessee’s cost and on condition that the Lessee obtains all necessary
planning, building and other regulatory approvals in respect thereof. The Lessee
shall not be entitled to any compensation in respect of any such costs incurred
by the Lessee or in respect of any appreciation in value of the Leased Premises
resulting from such Lessee’s works except for the cases the Lease is
terminated/cancelled as a result of any failure of the Lessor or when the Lessor
shall terminate this for other reason than set forth in 2.3. Notwithstanding the
foregoing, the parties agree that the provisions of Section 667 of Act No.
40/1964 Coll., the Civil Code, as amended, is explicitly excluded from and shall
not apply to this Lease Agreement.

 

7.9                                To permit the Lessor and others provably
authorised by the Lessor (however not a direct or indirect competitor to the
Lessee, all of that in the opinion of the Lessee acting reasonably in all
circumstances) upon prior notice of 5 business days (except in the case of
emergency when no notice need be given) to enter upon the Leased Premises at a
suitable time in order to:

 

(I)                                   view and inspect the same and ascertain
how the same are being used and occupied and the state and condition thereof;

 

(II)                                view and inspect any pipes, wires or other
similar installations or conducting media situated in or under the Leased
Premises and, where necessary, to repair, alter or remove the same provided
that, in the event of any such repair, alteration or removal carried out by the
Lessor, the Lessor shall endeavour not to interfere materially with the Lessee’s
use and enjoyment of the Leased Premises and the Lessor shall

 

15

--------------------------------------------------------------------------------


 

make good any damage caused to the Leased Premises as a result of such repair,
alteration or removal; and/or

 

(III)                            without prejudice to the generality of the
foregoing to have full and unrestricted access to all parts of the Structure of
the Leased Premises for the purpose of maintaining the Structure in accordance
with the Lessor’s obligation herein contained.

 

7.10                           In a good and workmanlike manner and to the
reasonable satisfaction of the Lessor no later than one week prior to the expiry
of the Term, to paint all interior parts of the Leased Premises which have been
previously painted or otherwise suitably decorate or treat with good quality
materials as circumstances may require all parts of the interior of the Leased
Premises which have previously been or ought to be so dealt with and as
appropriate to clean or renew all carpets, floor coverings and finishes within
the Leased Premises.

 

7.11                          Upon expiry of the Term or sooner termination of
this Lease the Lessee shall return the Leased Premises to the Lessor with full
vacant possession in good, and clean and presentable condition with all
necessary replacement of Lessor’s finishes, fixtures and fittings. The Lessee is
obliged to remove all the Fit Out Phase II, its furniture, fixtures and
fittings, papers and refuse and any other belongings. The Lessor may require the
Lessee to reinstate any alterations made by the Lessee upon termination of the
Lease, the reinstatement of which has not been specifically addressed in any
consent issued by the Lessor in accordance with clause 7.8 hereof, to be
stipulated by the Lessor 40 days prior to the termination, cancellation hereof,
and make good all damage caused by their removal.

 

7.12                          With respect to the fact that an integral part of
the Specifications is Fit Out Phase I constructed and completed by TPB, without
TPB, however, being interested to keep such Fit Out Phase I in the Leased
Premises after the Lease is terminated/cancelled prior to the expiration of the
Term due to failures on the part of FEI or due to Early Termination by FEI in
accordance with clause 2.1 herein (jointly hereinafter referred to as
“Termination due to FEI”). The Termination due to FEI shall not take effect
prior to

 

(i)                                     payment by FEI and receipt by TPB of the
Compensation; this payment is due by the day of Termination due to FEI; in the
event that FEI does not pay the Compensation timely, than FEI is obliged to
proceed pursuant to the Clause 7.12 (ii)

 

or

 

(ii)                                  removal of the duly completed elements of
Fit Out Phase I which are the subject of the Technology Asset Transfer Agreement
on FEI’s own costs and hand over the Leased Premises to the Lessor in a duly
renovated condition having made good any damage to the Leased Premises to the
extent caused by the aforesaid removal. The Lessor hereby gives to the Lessee
its consent to perform any works (including construction works) which are
necessary for the removal of the Fit Out Phase I and the making good any damage
to the Leased Premises caused by the removal. The Lessor undertakes that it will
provide the Lessee with all reasonable collaboration which is necessary therefor
including any approvals by the Lessor required to support any application
submitted by the Lessee for consent and approval by the Planning Authority
required for the removal of Fit Out Phase I. In case such consent by the Lessor
is revoked or collaboration by the Lessor is not duly provided the Lessee shall
no more be obliged to perform the obligations set out in this paragraph 7.12
(ii), however, the Lessor shall have the right to remedy such lack of
collaboration within a period of 14 days from receipt of a notice from the
Lessee advising the Lessor of the lack of collaboration which is preventing the
fulfilment of the obligations.

 

In the event that the Lessee neither pays the Compensation pursuant to the
Clause 7.12 (i) nor removes the elements of Fit Out Phase I mentioned above
pursuant to the Clause 7.12 (ii) by the date on which Termination due to FEI
should have come into effect provided that the Lessee had duly fulfilled its
obligation as set out in Clause 7.12 (i) or 7.12 (ii), the Lessor may remove the
Fit Out Phase I at the costs of the Lessee. In such case the

 

16

--------------------------------------------------------------------------------


 

Lessee undertakes to pay to the Lessor costs of the removal of the Fit Out Phase
I and a contractual penalty equal to the Compensation. In such case the Early
Termination takes effect on the date the Lessor notifies the Lessee in writing
of its choice to proceed in the way described in this paragraph.

 

7.13                           The Lessee shall not cause as a result of its use
of the Leased Premises for the Business Process any pollution or environmental
damage exceeding any limits permitted by law or competent state authority.

 

7.14                           Not to install, erect or affix any signs, plaques
or advertisements to the exterior of the Leased Premises or such parts of the
interior of the Leased Premises as are visible from the outside, without the
prior written consent of the Lessor. The Lessor’s consent shall not be
unreasonably withheld or delayed on condition that the Lessee’s proposed sign or
advertisement and the location thereof conforms with the signage system employed
in relation to the Czech Technology Park as a whole and is in reasonable
proportion with regard to the Building and other lessee’s signage within the
Czech Technology Park . All costs associated with the design, manufacture and
affixing of any such signs or advertisements shall be borne by the Lessee.

 

7.15                          The Lessee shall, throughout the Term, observe all
legal regulations and laws of general application governing its activities on
the Leased Premises and shall observe and perform any obligations applicable to
the Lessee as stipulated in the Occupancy Permit.

 

7.16                          Throughout the Term, the Lessee shall maintain and
keep in effect at its own costs:

(I)                                    reasonable insurance against destruction
or damage to or theft of any furniture, machinery, equipment or other property
belonging to the Lessee or its employees and contained within or about the
Leased Premises;

(II)                                reasonable insurance against claims for
personal injury, including death and property damage arising from any occurrence
on, in or about the Leased Premises.

 

7.17                           The Lessee shall, not later than 30 days from the
date of commencement of the Term or during the Term upon reasonable notice,
supply to the Lessor copies of the effective insurance policies required
hereunder.

 

7.18                           The Lessee shall notify the Lessor in writing
within 15 business days of any insurance claim filed by the Lessee in accordance
herewith.

 

7.19                           The Lessee shall notify the Lessor in writing of
the commencement of any proceedings for insolvency, winding up or liquidation
commenced against the Lessee immediately the Lessee becomes aware of such
actions.

 

 

VIII

Lessor’s Covenants

 

In addition to the other obligations of the Lessor set forth in this Agreement,
the Lessor hereby covenants that it shall throughout the Term comply with the
following:

 

8.1                                 The Lessor hereby covenants that the Lessee,
may peaceably and quietly hold and enjoy the Leased Premises for the duration of
the Term for the operation of the Business Process and in compliance with the
Occupancy Permit using inter alia Fit Out Phase I and Fit Out Phase II without
any unjustified and unreasonable interruption by the Lessor, its personnel,
suppliers, visitors, customers and tradesmen or any person for which the Lessor
is liable under this Agreement and/or under the applicable Czech law. The Lessor
however reserves the right to undertake necessary activities related to the
further development of the Czech Technology Park which may impact upon the
strict application of this clause, on the understanding that activities which
will or may have any negative impact on the operation of the Business Process
will be discussed with the Lessee in good time prior to the commencement of such
activities. The Lessor is obliged to seek to accommodate any reasonable requests
from the Lessee which relate to periods of work or limitations to disturbance
which shall be discussed and agreed by the Lessor and the Lessee, both acting
reasonably in all circumstances.

 

17

--------------------------------------------------------------------------------


 

8.2                                 The Lessor shall secure the connections of
the gas, electric, water supplies and sewerage services to the Leased Premises,
but shall not be responsible for the continuous supply of the said services
unless the Lessor, its personnel, or any person for which the Lessor is proven
liable under this Agreement through some unlawful or negligent act shall have
been responsible for the interruption of such supply of the same or unless such
supplies and services are contracted by the Lessee from the Lessor and charged
by the Lessor to the Lessee under Article V, paragraph 5.1.1 hereof. All
relevant fixtures shall be consistent with security and operation regulations
and norms.

 

8.3                                 The Lessor is obliged to maintain the
Building fit for use and free of any defects which would impair its use for the
Term of the Agreement by undertaking the following. The Lessor shall for the
duration of the Term be responsible for maintaining and repairing the Building,
Structure and servicing, maintaining and repairing or renewing all Technical
Equipment contained within or serving the Building, excluding Fit Out Phase I
and Fit Out Phase II. Such maintenance, repair and servicing shall include
cleaning, painting, repairing, renewing or rebuilding the Structure of the
Building, cleaning of the external elements of the Building, windows, cladding
system, parapets and fire escapes and entrance ways to the Building, conduction
media and other structures and appurtenances thereto used or enjoyed or capable
or being used or enjoyed by the Lessee as occupier of the Building and
servicing, maintaining, repairing, renewing or replacing all Technical Equipment
within and servicing the Building and the Leased Premises.

 

8.4                                 The Lessor shall throughout the Term provide
the Estate Management Area services as set out in Article V, paragraph 5.1.3
hereof subject to the conditions contained therein and shall maintain the Shared
Infrastructure.

 

8.5                                 The Lessor shall have the right to use and
make changes or additions to the pipes, wires and other installations in the
Leased Premises where necessary to serve other premises in the Common Parts
after prior written approval of the Lessee which shall not be unreasonably
withheld. In the course of such changes or repairs the Lessor shall endeavour
not to interfere materially with the use and enjoyment of the Leased Premises by
the Lessee and the Lessor shall furthermore make good any damage so caused to
the Leased Premises and/or the Lessee. The Lessor and other Lessees must be
given access by the Lessee to such pipes, wires and other installations together
with rising ducts and all other services within the Leased Premises immediately
in case that damage to property or to health is imminent and in other cases only
if prior notice has been given to the Lessee five working days in advance.

 

8.6                              Throughout the Term, the Lessor shall maintain
and keep in effect :

(i)                                     insurance of the Leased Premises,
Structure, Technical Equipment and associated infrastructure within the Estate
Management Area and Common Parts of the Property against destruction or damage
by fire, (terrorist attack if deemed necessary by the Lessor) and other risks
and perils including coverage of damage by vandalism, malicious mischief,
explosion, flood and rent insurance and all other insurable risks reasonably
relevant to the Leased Premises and commonly insured in the Czech Republic in an
amount equal to the full replacement value of the Leased Premises;

(ii)                                  Public Liability insurance for damages to
health and property of third persons in or about the Leased Premises and within
the Estate Management Area and Common Parts of the Property.

 

and shall supply to the Lessee at Lessee’s reasonable request copies of the
effective insurance policies required hereunder.

 

8.7                                The Lessor shall permit the Lessee, its
employees, invites and agents access to the Leased Premises 24 hours per day,
365 days per year. The Lessor represents and warrants that the Land Plots and
the Leased Premises are accessible from public communications by foot, cars,
trucks for 24 hours a day and shall be accessible in the same extent for the
period of at least 10 years following the commencement of lease hereunder for
the purposes of operation of Leased Premises for the Business Process.

 

18

--------------------------------------------------------------------------------


 

8.8                                 The Lessor hereby provides to the Lessee a
full quality guarantee against defective design and workmanship and used
materials;

 

(i)                                     for the Fit Out Phase I in the duration
of 12 months commencing by the execution hereof; and

(ii)                                  for the Structure of the Building and roof
and roof system of the Building in the duration of 10 years commencing by the
execution hereof; and

(iii)                               for the remaining parts of the Leased
Premises in the duration of 5 years commencing by the execution hereof;

(iv)                              for individual periods in relation to
“consumer” items such as light bulbs, ventilation filters, technological
fillings (Glycol medium for air conditioning) as specified in individual
supplier contracts;

(v)                                 for individual periods for “technological”
items such as lift, entrance barriers, warm air curtains, oil vapour ventilators
and other items of the Technical Equipment which is part of the Specifications
but not a part of or related to Fit Out Phase I or Fit Out Phase II as specified
in individual supplier contracts;

 

However only to such extent that the Lessor shall use its best endeavours to use
its right to claim remedy of any such defect covered by any such guarantee by
and/or at the cost of the respective supplier. The obligation of the Lessee to
pay the costs of removal of the defect pursuant to clause 5.1.2 hereof or to
remove the defect at its own cost pursuant to clause 7.6 hereof shall apply only
if the Lessor proves to the Lessee that it has not been able to remove such
defect by and or at the cost of the respective supplier within a reasonable
period of time despite using its best efforts. The maximum amount of costs to be
borne by the Lessee in such case shall not exceed 50% of costs incurred in such
a case by the Lessor with the remaining amount to be borne by the Lessor.

 

8.9                                 The Lessor shall notify the Lessee of any
change of proportion represented by the total floor area of the Building in
relation to the total building floor area constructed at any given time within
the area of the whole Czech Technology Park without undue delay and/or confirm
on first demand of the Lessee without undue delay thereupon that no such change
has occurred.

 

8.10                           The Lessor shall observe and perform any
obligations applicable to the Lessor as stipulated in the Occupancy Permit

 

 

IX.

Alienation Provisions

 

9.1                                 The Lessee shall not charge, mortgage or
encumber this Lease or the Leased Premises or any part thereof.

 

9.2                                 The Lessee shall be entitled to two
sublettings of a part (or the whole) of the Leased Premises to a third party
subject to the prior written approval of the Lessor which shall not be
unreasonably withheld. The aforesaid approval will be subject to confirmation
that the guarantee provided by the Guarantor under Article X of this Agreement
remains in place in respect of the obligations of the Lessee as head lessee and
provided that any sub-tenant’s business is in keeping with the Hi-Tech nature of
the Czech Technology Park and that the proposed sub division of the Leased
Premises is acceptable. In addition it shall be subject to presentation of the
proposed sub-lease contract and an absolute condition that the term of any sub
letting will expire or terminate prior to or at the same time as the Term
hereunder howsoever concluded and that the sub lessee will under no
circumstances acquire any continuing rights to occupation of the part or whole
of the Leased Premises beyond the Term herein stated howsoever concluded.

 

9.3                                 The Lessor shall have the right to sell or
charge or offer as security for finance the Leased Premises to any third party
during the Term of the Lease. The Lessor shall secure that any such party and
any further acquirer is fully bound hereby as appropriate so that the Lessee may
fully exercise its rights under this Agreement.

 

19

--------------------------------------------------------------------------------


 

ARTICLE X


PARENT COMPANY GUARANTEE

 

10.1                           The GUARANTOR guarantees that in the event that
the Lessee does not fulfil any of its obligations as set forth in this Lease
Agreement, the GUARANTOR shall within 30 business days of the Lessor’s written
demand pay or indemnify the Lessor for all losses, damages, costs and expenses
which the Lessor may suffer as a result of any act, omission or default of the
Lessee in the performance or observance of each or all of its obligations,
duties and undertakings under or pursuant to this Lease Agreement (the
“Guarantee”) to the extent, such losses were not caused by Lessor).

 

(a)                                  The GUARANTOR shall be obliged to make
payment to the Lessor in respect of any claim made by the Lessor under the
Guarantee provided that:-

the amount of such claim has been agreed between the Lessor and Lessee,

or

in the case of a breach of the Lessee’s financial obligations under the Lease
Agreement, the amount of such claim has been independently certified by Deloitte
& Touche, Prague office or such other firm of similar global standing as the
Lessor may in its discretion appoint and a true copy of such certificate is
appended to the Lessor’s claim,

or

in the case of a breach of the Lessee’s non-financial obligations under the
Lease Agreement, the amount of such claim as is the subject of a binding
arbitration decision made in favour of the Lessor.

 

The Lessor shall not be obliged to seek any remedy from the Lessee prior to
pursuing a claim under the Guarantee.

 

 

XI

Entire Agreement and Modifications

 

11.1                           This Agreement is executed in three counterparts
in English language each having the validity of an original. Each party to this
Agreement shall receive one English counterpart

 

11.2                           This Agreement, including the appendices thereto,
constitutes the entire agreement of all parties and there are no other
agreements, oral or written, which govern the subject matter of this Agreement
except for the Agreement to Conclude a Future Lease Agreement. Any modifications
of this Agreement must be in a written document and signed by all parties.

 

11.3                           The parties hereby declare that they have read
this Agreement before its signing, that this Agreement was concluded in a form
which has been negotiated between them and based on their real and free will, in
earnest, in a definite and intelligible manner, not under any pressure or
unilaterally unfavourable conditions.

 

11.4                           The parties hereto shall observe and perform all
terms and provisions of this Agreement and shall not do or suffer to be done
anything to the contrary to any term or provision hereof. The parties hereto
shall comply with all Czech laws and regulations relating to this Lease.

 

11.5                           If any provision of this Agreement is invalid or
becomes ineffective, the validity and effectiveness of the remaining provisions
of this Agreement shall not be effected thereby. The parties hereby undertake to
replace any invalid or ineffective provisions by new effective ones, such new
provisions to be as close as possible in meaning to the original provisions.

 

11.6                           This Agreement and all the disputes arising from
it shall be governed by the laws of the Czech Republic.

 

11.7                           In the event any relations between the parties to
this Agreement are not expressly governed by this Agreement generally binding
Czech legal regulations shall apply, in particular Act No. 40/1964 Coll., the
Civil Code and Act

 

20

--------------------------------------------------------------------------------


 

No. 513/1991 Coll., the Commercial Code, as amended.

 

11.8                           If either the Lessor or the Lessee shall overlook
or excuse any default, breach or non-observance by the other of any obligations
hereunder, such action shall not operate as a waiver of such obligation in
respect of any continuing or subsequent default, breach or non-observance and no
such waiver shall be applied, but shall only be effected if expressed in writing
for each such case.

 

11.9                           All rights and duties ensuing from this Agreement
shall be assumed by legal successors of the parties hereto.

 

11.10                     The parties hereto agree that as of January 1, 2002
all amounts and sums herein set forth in German Marks shall be recalculated to
be set forth in EURO at the official exchange rate then in effect.

 

11.11                     The right to withdraw from the Agreement provided for
by act. No. 513/1991 Coll., Commercial Code, as amended, shall be maintained by
all the parties hereto. In case any of the parties hereto effectively withdraws
from this Agreement the Agreement is deemed to be cancelled at the moment the
withdrawal is delivered to the last one of the other parties hereto.

 

11.12                     In the event that

(i)                                     the Lessor sells, disposes or otherwise
transfers its ownership interest in the parcels, buildings and connected
infrastructure in the territory of the Czech Technology Park concerning the
Leased Premises or in the Leased Premises, or such ownership interest is
otherwise transferred, or any transition thereof occurs, or the Lessor ceases to
administer the project of the Czech Technology Park then the Lessor shall on its
own costs procure that all its rights and obligations hereunder are immediately
thereafter effectively transferred to any such purchaser/ assignee/acquirer with
such purchaser/assignee/acquirer being fully and effectively bound by this
Agreement;

 

(ii)                                 If during the ten consecutive years
following commencement of the lease hereunder the right of the Lessor to use any
of the Land Plots is terminated, cancelled, or restricted, as a result of which
the Lessee’s rights to use the Leased Premises including Fit Out Phase I for the
Business Process are materially interfered with, restricted or terminated, the
Lessor shall on its own costs procure that the right of the Lessee to use the
Leased Premises including Fit Out Phase I for the Business Process and the right
to use the Land Plots for the operation of the Leased Premises including the car
parking spaces and the service yard, is fully maintained or in the event of
termination, reinstated. Should this prove impractical the Lessor may, subject
to the prior written consent of the Lessee (not to be unreasonably delayed or
withheld) make suitable other arrangements the result of which shall be that the
rights of the Lessee are fully maintained as appropriate by way of substitution.

 

 

XII

Dispute Resolution

 

The parties shall endeavour to settle all disputes arising under this Agreement
amicably. Any dispute arising out of or in connection with this Agreement not
settled amicably within 30 days may be referred by either party for arbitration
to the Arbitration Court of the Economic Chamber of the Czech Republic and of
the Agrarian Chamber of the Czech Republic, without recourse to the ordinary
courts of law. The Arbitration Court consists of 3 arbitrators appointed in
accordance with the rules of the said Arbitration Court. Any arbitration
proceedings shall be conducted in the Czech language with English translators if
required. Each party will pay its own legal fees and other expenses associated
with any arbitration proceedings carried out in accordance with this Agreement.

 

21

--------------------------------------------------------------------------------


 

XIII

Notices

 

13.1                           All notices which must be served pursuant to this
Agreement shall be in writing and may be given by hand delivery, facsimile
(followed by a hard copy to be delivered by any of the other means set out in
this Article XIII) or registered mail. Notice hereunder shall be deemed to be
received by the relevant addressee listed below, or such other addressee as such
party may from time to time designate by like notice, on the day after delivery
if it was hand delivered or sent by facsimile and within five business days if
mailed by registered mail.

 

ADDRESS OF THE LESSOR:  Technologický park Brno, a.s.

Technická 15

616 00 Brno

Czech Republic

 

 

ADDRESS OF THE LESSEE:  FEI Czech Republic, s.r.o.

Podnikatelská 4

Brno 612 00

Czech Republic

 

ADDRESS OF THE GUARANTOR:  FEI Company (INC)

7451 Evergreen Parkway

Hillsboro, OR 97124

 

13.2                           The parties are obliged to notify each other in
writing within ten business days about any changes in their respective
addresses.

 

 

XIV

Confidentiality

 

14.1                           Unless otherwise agreed by the parties, the
contents of and all information pertaining to this Agreement shall be kept
confidential and shall not be disclosed to any party otherwise than to each
other, except :

(I)                                    as may be required by law;

(II)                                as may be required by the Lessor for the
purpose of the further development of the Czech Technology Park, including the
financing thereof;

(III)                            to any permitted sub-lessee or bona fide
proposed sub-lessee;

(IV)                            to a party’s parent or holding company or to an
Associate Company;

(V)                                to a party’s legal or financial advisor;

(VI)                            to an arbitrator or arbitrators appointed
pursuant to Article XII hereof.

(VII)                        as may be required by the Lessor for the purpose of
a disclosure to a third party investor or their advisors in case of any
commercial transaction related to the Building including the raising or securing
of finance.

 

This Agreement may be disclosed to the City of Brno.

 

14.2                           The foregoing obligations shall continue to bind
a party after it ceases to be a party to this Agreement.

 

14.3                           The confidential obligation shall not be applied
in case the Agreement is requested by any state, financial or other authorities
for the purpose of proving facts in relation to legal duties of all contractual
parties.


 

22

--------------------------------------------------------------------------------


 


XV.


FORCE MAJEURE

As a Force Majeure shall be considered circumstances, excluding liability,
concerning an obstacle which arose independently of the liable party’s will and
which prevent this party from performing its obligations herein, provided it is
not possible to anticipate that the liable party could avert or overcome such an
obstacle or its consequences and further that the occurrence of such an obstacle
was unpredictable at the time the obligation arose to the liable party. An
obstacle which arose during the time when the liable party was in default with
performance of its obligation or which ensued from its financial situation shall
not exclude its liability. The Parties hereby explicitly exclude the
applicability of Section 300 of the Act No. 513/1991 Coll. The Commercial Code.

 

As a Force Majeure shall also be considered;

 

(i)                                    any activity, inactivity, refusal,
measurement step decision or indecision by a competent authority or court which
in its consequences limits the extent of or prevents the issue of any permit or
consent which prevents or limits FEI from the use of the Building for the
Business Process using also Fit Out Phase 2, despite TPB having duly complied
with all its obligations contained herein, stipulated by law and ensuing from
law and with the application procedures in respect of such permits.

 

As a Force Majeure shall not be considered

 

(i)                                     any right of any owner, co-owner or its
representative regarding the Property or any of the land plots it consists of;

 

(ii)                                  any right of any other person or its
representative which assumes right to the Property or any of the land plots it
consists of;

 

(iii)                               any right of any other person concerning the
Property or any of the land plots it consists of (including also restitution
rights as the case may be);

 

(iv)                              any exercise of any of the aforementioned
rights;

 


(VI)                              ANY CONSEQUENCE OF ANY OF THE AFOREMENTIONED
RIGHTS AND/OR EXERCISE THEREOF;


 


IN BRNO ON 11TH DECEMBER 2002 FOR AND ON BEHALF OF TECHNOLOGICKÝ PARK BRNO, A.S.

 

/s/ Pavel Kuba Bc

 

/s/ Ian Barnett

 

 

Pavel Kuba Bc.

 

Ian Barnett

 


CHAIRMAN OF THE BOARD OF DIRECTORS


 


MEMBER OF THE BOARD OF DIRECTORS


 


 


 


 


 


IN BRNO ON 10-1-2003 FOR AND ON BEHALF OF FEI CZECH REPUBLIC, S.R.O


 


 


 


 


 

/s/ RNDr. Jiří Očadlík

 

/s/ RNDr. Petr Střelec

 

 

RNDr. Jiří Očadlík

 

RNDr. Petr Střelec -

 

Executive

 

Executive

 


 


 


 


 


IN HILLSBORO ON 6-1-2003 FOR AND ON BEHALF OF FEI COMPANY (INC)


 


 


 


 


 

/s/ Stephen Loughlin

 

 

 

Stephen Loughlin, Chief Financial Officer

 

 

 

 

23

--------------------------------------------------------------------------------


 

Appendices (Omitted):

No. 1

 

Excerpts from the Commercial Register of the Parties to the Agreement

No. 2

 

Plans and Specifications of the Leased Premises including Fit Out Phase I

No. 3

 

Fit Out Phase II and the Business Process of the Lessee

No. 4

 

Estate Management Area, Building, Zone B and Shared Infrastructure Plan

No. 5

 

Geometric Plan of the Property, Deed of Title, Land Plots

No. 6

 

Building Permit

 

24

--------------------------------------------------------------------------------